FILED
                           NOT FOR PUBLICATION
                                                                               JUN 22 2020
                    UNITED STATES COURT OF APPEALS                         MOLLY C. DWYER, CLERK
                                                                            U.S. COURT OF APPEALS


                            FOR THE NINTH CIRCUIT


LLOYD JOSEPH COLLINS;                            No.    19-55210
REPOSSESSION EMPIRE, INC., DBA
Legion,                                          D.C. No.
                                                 2:18-cv-07922-VAP-SK
              Plaintiffs-Appellants,

 v.                                              MEMORANDUM*

COMPTON UNIFIED SCHOOL
DISTRICT, a governmental entity;
MURIELLO, Officer; MCFADDEN, Lt.;
DOES, 1-10,

              Defendants-Appellees.


                   Appeal from the United States District Court
                       for the Central District of California
                Virginia A. Phillips, Chief District Judge, Presiding

                             Submitted June 3, 2020**
                               Pasadena, California




      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
Before: W. FLETCHER and LEE, Circuit Judges, and AMON,*** District Judge.

      Plaintiffs Lloyd Collins and Repossession Empire, Inc. (collectively,

“Plaintiffs”) appeal the district court’s orders, which dismissed their complaint on

the ground that defendants Compton Unified School District and individual school

police officers were immune from suit. We review dismissal on the basis of

immunity de novo, and affirm. See Hernandez v. City of San Jose, 897 F.3d 1125,

1131 (9th Cir. 2018); Del Campo v. Kennedy, 517 F.3d 1070, 1075 (9th Cir. 2008).

      Collins, a certified repossessor and employee for Repossession Empire, Inc.,

entered school grounds within the Compton Unified School District to repossess a

vehicle. Officers Muriello and McFadden, school district police officers, thwarted

the repossession and did not permit Collins to leave until he returned the vehicle to

its original place. Plaintiffs sued the school district and individual officers,

claiming that the officers had violated Collins’ Fourth Amendment rights by

detaining and arresting him.

      1. The district court did not err in dismissing the claims against Compton

Unified School District on the ground that it was immune from suit under the

Eleventh Amendment. A California school district is an arm or agent of the state



      ***
             The Honorable Carol Bagley Amon, United States District Judge for
the Eastern District of New York, sitting by designation.
                                            2
entitled to sovereign immunity. See Belanger v. Madera Unified Sch. Dist., 963

F.2d 248, 251–54 (9th Cir. 1992); Stoner v. Santa Clara Cty. Office of Educ., 502

F.3d 1116, 1123 (9th Cir. 2007). Plaintiffs fail to distinguish this case from that

longstanding precedent.

      2. The district court did not err in dismissing the claims against the

individual school officers based on qualified immunity. Collins violated California

law by coming onto school grounds during school hours without registering with

the school. See Cal. Penal Code § 627.2. School police officers may “detain an

outsider for the limited purpose of determining the fundamental factors justifying

an outsider’s presence on a school campus, such as who he is, why he is on

campus, and whether he has registered.” In re Joseph F., 102 Cal. Rptr. 2d 641,

649 (Ct. App. 2000), as modified Jan. 12, 2001, rev. denied Apr. 11, 2001. Section

627.2 does not make exceptions for outsiders conducting otherwise lawful

activities. See id. at 647–48. Since Collins was on school grounds in violation of

§ 627.2, the defendant officers acted reasonably in detaining him and requiring him

to leave without taking the repossessed vehicle. See Reichle v. Howards, 566 U.S.

658, 664 (2012); Grossman v. City of Portland, 33 F.3d 1200, 1209 (9th Cir. 1994)

(“[A]n officer who acts in reliance on a duly-enacted statute or ordinance is

ordinarily entitled to qualified immunity.”).


                                           3
      Although Plaintiffs also claim that the officers arrested Collins, they fail to

allege facts supporting such a finding. See Gallegos v. City of Los Angeles, 308

F.3d 987, 991 (9th Cir. 2002).

      3. Plaintiffs argue that the district court erred by denying them leave to

amend. “A district court does not err in denying leave to amend where the

amendment would be futile, or where the amended complaint would be subject to

dismissal.” Saul v. United States, 928 F.2d 829, 843 (9th Cir. 1991) (citations

omitted). Because defendants are immune from suit as a matter of law, the district

court did not abuse its discretion in denying leave to amend. See id.

      AFFIRMED.




                                           4